        Case 1:20-cv-04273-LGS-DCF Document 60 Filed 10/09/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 DK LIPA LLC,                                                 :
                                              Plaintiff,      :
                                                              :   20 Civ. 4273 (LGS)
                            -against-                         :
                                                              :        ORDER
 MISF SOLAR LLC, et al.,                                      :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on August 24, 2020, Defendant MISF Solar LLC filed a pre-motion letter

pursuant to Individual Rules III.A.1 and III.C.2 (Dkt. No. 49);

        WHEREAS, on August 24, 2020, Defendants Project NY, LLC, Markus Falz, Thomas

Falz and Ulrich Falz filed a pre-motion letter pursuant to Individual Rules III.A.1 and III.C.2

(Dkt. No. 50);

        WHEREAS, on August 24, 2020, Defendants Mastic Industrial Solar LLC, Gerald

Rosengarten, Howard Rosengarten, Sion Sohayegh and Bijoun Kaypor filed a pre-motion letter

pursuant to Individual Rules III.A.1 and III.C.2 (Dkt. No. 51);

        WHEREAS, on September 9, 2020, Plaintiff DK LIPA LLC filed a responsive letter to

the pre-motion letters at Docket Nos. 49, 50 and 51 (Dkt. No. 54);

        WHEREAS, pursuant to the Court’s Order at Docket No. 58, the parties jointly filed a

letter proposing a briefing schedule for Defendants’ consolidated motion to dismiss (Dkt. No.

59); it is hereby

        ORDERED that, Defendants shall file any consolidated motion to dismiss according to

the following schedule:

             •   By November 24, 2020, Defendants shall file their motion to dismiss, with a

                 memorandum of law not to exceed 45 pages.
      Case 1:20-cv-04273-LGS-DCF Document 60 Filed 10/09/20 Page 2 of 2


          •   By December 24, 2020, Plaintiff shall file any opposition, not to exceed 45

              pages.

          •   By January 25, 2021, Defendants shall file any reply in support of their motion,

              not to exceed 20 pages.

       The parties shall comply with this Court’s Individual Rules in filing the motion and

supporting papers.

Dated: October 9, 2020
       New York, New York




                                                2
